Title: To Thomas Jefferson from Charles Willson Peale, 5 April 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum April 5th. 1806.
                        
                        The Skins of the several Antilopes was so badly managed in the Skining, and also so much eaten by Dermests,
                            that it was with much difficulty I could mount one of them, but being so interesting an Animal, I conceived it was better
                            to have one even in bad condition, than to let it be wanting in the Museum, and should no description and plate have yet
                            been made of this American Antilope, it may be acceptable to the public to give one in the American Philosophical
                            transactions, I have therefore made the enclosed drawing. it is done with a pen the better to aid an Ingraver should you
                            think it deserving publication, could I hope to see a better subject I should prefer giving a better drawing, however in
                            this I have endeavored to give a general Idea of the Animal, and the imperfections will only be known to those who possess
                            Anatomical knowledge, but I must leave it to your better judgement whether to give it for publication or not, and to make
                            such alterations and amendments as you chuse in the few remarks I shall make on the Animal by way of description. I have
                            not found it described in any author, except in Seba, and he only gives the horns and says it belongs to an American
                            Antilope. It is an approaching link to our Elk; by the white patch on the Rump, but the tail is longer than the Elks. The
                            hair is more like the Deer than that of any Antilope I have seen. The Eye is placed very far back, and the forehead has a
                            considerable elevation, so much so as to render that part a striking trait. The horns are very flat, and somewhat warty
                            amidst the furrows near the bottom, They are hollow, and have each a prong, or branch, of 2 Inches long, which is also
                            flat; it projects forward, and above this the horn begins to take a round form, and is round & smooth at the point,
                            which curves back and also inward. The horns are strewed with hairs as high as the prong; that is 6 Inches from the base.
                            The general colour of the Animal is a russet brown and white; the belly and half way up the sides are white, a patch of
                            white from the throat on each side of the neck, and on the cheeks. A stif & long white maine on the back of the head
                            extending a little distance down the neck. The hair divides on the heels more in this Animal than on the Elk, or other
                            Deer, (this mark is more conspicuous in my Elks than the common Deer)? It is a querry whether this Antilope had a sack
                            larger than what I found in the heals of our Common deer, containing a waxy substance of a very strong odour? I cannot at
                            this moment recollect making any observation about this part of the Elk when I made a discection of it.
                        Dimentions: 5 feet from the nose along the neck and back to the insersion of the Tail, the tail 4 Inches
                            long. The heigth is 2 f 10 Inches. The head 11 Inches long, and the Horns are each one foot in length, 6 Inches from the
                            bottom projects a prong 2 Inches long. the width of the flat of the Horns in widestÚDeer untill you saw the hollow horns. I have endeavored to embrace all the essential parts,
                            yet I have not attended to the teeth, and examining them since I wrote the foregoing, I find in the under Jaw 8 front teeth
                            nearly of equal size, and in the Cervicapra the two middle ones are considerably larger than the others—Amongst the Bones
                            sent, I find an under Jaw that is smaller than those belonging to the Antilopes, which I judge belonged to a Skin without
                            the upper head, (for which reason I cannot mount that Skin) and this Jaw has the two middle teeth larger than the others.
                            I wish I could know more of this Animal, it may be a small Elk, as the rump is white—or a small species of Deer, having no
                            Scar we cannot determine what the horns might have been, whether hollow or solid—Linneus gives to Deer and also to
                            Antilopes the character of 8 front under teeth, but no mention of a difference in the size of them, whether they have been
                            found to vary in the different Animals & therefore not made a part of the description, I cannot determine, no doubt so
                            accurate an observer has not neglected any essential description, and if any doubts has arisen it was sufficient for that
                            great Naturalist to reject it. for I find by my observation that many Authors attemptg to refine on his Classification
                            & description of Characters, they all refine away the easey mode of knowing Animals, and thus renders the science of
                            nature more difficult to be remembered and understood. I will attemp a description of the marmot accompanied with a
                            drawing of it, when it becomes more animated, as it must be soon, as the spring becomes warmer, at present it stirs but
                            little. It is a pleasing little Animal, and not in the least dangerous to handle like our Ground Hog. Doctr. Barton is
                            about a description of the Lizard, and says that I shall have the preserved Animal? this I have understood was your
                            intention when you sent it to the Philosophical Society, but which was not mentioned in your letter to me, when you sent
                            that Animal.—
                  I have now undertaken to write a small Pocket Volume, something like that you was so obliging as to lend me,
                            descriptive of the Paris Museum, when I was last at Washington—Perhaps it will be about the size of one of those books.
                            The part on Quadrupeds will be comprised in about 30 pages and as near as i can judge, that on the birds about 3 times as
                            large—I shall endeavor to make it combine the pleasing with the useful, giving a general view of all the subjects in the
                            several departments of the Museum, and, it will at least have the merit of correcting some mistakes of authors who have
                            wrote on American subjects—I conceive this to be the most important work, amongst many other labours I have before me,
                            for the advancement of the Museum, therefore I shall pospone the placing many very interresting subjects in the Museum
                            which my store boxes contain.
                        As you desired I have sent my charge for the 3 Polygraphs intended for the Dey of Tripoli, to Mr. Maddison,
                            the first I sent by the land & water Stages to Baltimore, at a time when I did not expect a passage by water so soon.
                            The first I expect before this time, you have seen, I must repeat what I had mentioned in a former letter; that Mr.
                            DeBoise had not made some of his work so neat as I could wish; the hinges in particular ought to have been better, but
                            having finished them I could not think of giving him the trouble and expence of making others. I believe you will find all
                            the Machinery very perfect, as we have spent a double proportion of time in the workmanship, and the whole of the
                            Materials are the best that could be had—I thought it proper to put cloath on the bottoms, where in those made before, we
                            made use of a sort of Baize. The plates of the inside of the Locks are thick and strong, the inside of the bolt and the
                            front of the Key are faced with steel as being more durable in use than Silver. before you wrote informing that the locks
                            &c. should be silver, we had finished one or two of the catches in which the inner parts were made of brass, but
                            all that could be seen was of solid silver, these I did not think necessary to alter, as they are equally good as if made
                            otherwise, however when I had your more particular directions, nothing was afterwards made but of silver except pins &
                            Screws, and I hope the execution on the whole will be satisfactory—Instead of a round silver box in that for the Deys
                            particular use, I had it made of an oblonge square with a sliding cover, which conceive is an improvement—I have put 50
                            ready made pens, and a half quil with the beginning of the form of making the Pen.
                        Our Corporation of an Academy of the fine Arts, have just recieved Casts of Statues, Busts &c. from
                            Paris which we sent for—so that a display of them will made as soon as our building can be made sufficiently decent to
                            put them up. The room intended will be handsome, it is circular, 45 feet diameter with the light from the center of the
                            Dome. As one of the Directers I think it my duty to mention to you our want of funds to finish this Building, that your
                            aid will be very acceptable in a small sum, at the present more particulary as we are in debt to some of the workman who
                            have advanced materials—from 20 to 50$ have been the amount of all the subscriptions yet received, and realy it has been
                            a pleasing reflection to find more liberality than I expected in the City of Philada. on such an Occasion.
                        I hope it will be an useful institution, for the improvements of our American Artists. If a proper management
                            is persued, this institution will support itself, after the expence of the Buildings is overcome. for the expence of the
                            School for drawing from the living model may very well be paid by those will immediately have the advantage of study in
                            it, and the exhibition of Casts and occasionally of Pictures, may be made productive, and I cannot think that the salery
                            of keeper should be of much cost, provided we should find an aged artist fit for the office. until such a person can be
                            had the duties must be divided amongst such of the members of the Institution as we can get to serve by rotation of duty.
                            I am thus particular to give you my Idea’s of the undertaking, because of my taking the liberty of introducing the subject.
                        The subscription which has been obtained (& that with a very little trouble to the Gentleman who had
                            undertaken it) amounts to about 4000$, and I am sensible many here are willing to contribute, when opportunity is offered
                            them. yet now is the time to make an exertion, with a handsome opening, that a good impression on the public mind may be
                            gained.
                        I have intruded on you a long letter in a time that I expect you have your mind fully engaged with public
                            affairs—accept my best wishes for your health & beleive me your friend
                        
                            CW Peale
                            
                        
                    